Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed March 29, 2021.
Claims 1-27 have been canceled.  New claims 28-40 are acknowledged.  
Claims 28-40 are pending in the instant application.
Applicant has received an action on the merits for the originally presented invention drawn to a method of detecting autologous blood transfusions (ABT) or blood doping comprising: (a)  isolating a blood sample from a subject; and (b)  determining the presence of at least one RNA molecule, wherein differential expression of at least one RNA molecule indicates the presence of autologous blood transfusions or blood doping.  This invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 37-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application contains claims 37-40 drawn to an invention nonelected without traverse in the response filed on July 27, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.


As used herein, the term "storage-specific signature" refers to a set of at least one RNA molecule, where the level of the individual RNA molecule/s or RNase differs between a first physiological state or condition relative to their expression level in a second physiological state or condition, for example, between a fresh RBC sample and a stored RBC sample.

 The Examiner is interpreting “at least one storage-specific transcript” to be a RNA molecule.  Thus, claims 28-36 are interpreted to be related to the originally presented invention and will be examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
In the previous Office Action mailed December 31, 2020, the Drawings were objected to because some Drawings reference the colors, “red”, “green”, “dark grey”, and “light grey” without the filing of an accompanying petition.  It is noted that Applicants have filed a petition to accept color Drawings.  See petition under 37 C.F.R. § 1.84(a)(2) and § 
Applicant’s petition has been GRANTED.  See Petition Decision filed April 14, 2021.  The objection to the Drawings is hereby withdrawn.


Claim Rejections - 35 USC § 102/103
In the previous Office Action mailed December 31, 2020, claims 1-6 were rejected under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over Leuenberger et al. (PLOS One, 2013 Vol. 8:pages 1-9, plus Supplementary Tables) (hereinafter, “Leuenberger”).  This rejection is moot in view of Applicant’s Amendment filed March 29, 2021 to cancel claims 1-6.


Claims Rejection - Improper Markush
In the previous Office Action mailed December 31, 2020, claim 1 was rejected on the judicially-created basis that it encompasses an improper grouping of alternatives.  This rejection is moot in view of Applicant’s Amendment filed March 29, 2021 to cancel claim 1.
  
Claim Rejections - 35 USC § 101
In the previous Office Action mailed December 31, 2020, claims 1-6 were rejected under 35 U.S.C. 101.  This rejection is moot in view of Applicant’s Amendment filed March 29, 2021 to cancel claims 1-6.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over Leuenberger et al. (PLOS One, 2013 Vol. 8:pages 1-9, plus Supplementary Tables) (hereinafter, “Leuenberger”) (submitted and made of record in the Office Action filed December 31, 2020).
The claims are drawn to a method of detecting autologous blood transfusion or blood doping in a subject suspected of doping, the method comprising: (a)  isolating a blood sample from the subject; and (b)  measuring expression level of at least one storage-specific transcript in red blood cell(s) to determine whether the expression level is altered compared to that in a fresh red blood cell sample, wherein presence of the at least one storage-specific transcript with an altered expression level suggests presence of stored red blood cells in the blood sample of the subject, therefor presence of autologous blood transfusion or blood doping in the subject.  The present Specification discloses:
As used herein, the term "storage-specific signature" refers to a set of at least one RNA molecule, where the level of the individual RNA molecule/s or RNase differs between a first physiological state or condition relative to their expression level in a second physiological state or condition, for example, between a fresh RBC sample and a stored RBC sample.

 The Examiner is interpreting “at least one storage-specific transcript” to be a RNA molecule. 
Leuenberger teaches a method of detecting autologous blood transfusions (ABT) or blood doping (the detection of autologous blood transfusion; Abstract) comprising: (a) isolating a blood sample from a subject (blood samples were obtained from subjects; abstract); and (b) determining the presence of at least one RNA molecule associated with 
Leuenberger further teaches wherein the expression of at least one of the RNA molecules is increased (expression of several miRNAs is increased; Abstract).
Leuenberger teaches the average Cq (quantification cycle) from plasma and urine samples were obtained the day before (D-1) and at time point (D+1), after autologous blood transfusion.  See Supplementary Table S1.  Leuenberger discloses that miR-720 was measured and increased in subjects S3, S6 and S8.  See Supplementary Table S1, compare S3 (D-1) and (D+1); S6 (D-1) and (D+1); and S8 (D-1) and (D+1).
Leuenberger further teaches decreased expression levels of circulating miRNAs was observed after blood reinfusion, albeit not significantly.  See Supplementary Table S2, for example.
Leuenberger teaches the average Cq from plasma and urine samples were obtained the day before (D-1) and at time point (D+1), after autologous blood transfusion.  See Supplementary Table S1.  Leuenberger discloses that miR-582-5p was measured and decreased in subjects S2, S5 and S9.  See Supplementary Table S1, compare S2 (D-1) and (D+1); S5 (D-1) and (D+1); and S9 (D-1) and (D+1).
Leuenberger teaches total RNA, including miRNAs, was isolated from plasma of subject using the miRNA easy kit (Qiagen).  It is noted that the Qiagen miRNA easy kit ucucgcuggggccucca (SEQ ID NO:31 of the present invention) and miR-582-5p  with the sequence of:  uuacaguuguucaaccaguuacu (SEQ ID NO:34 of the present invention) as evidenced by Qiagen Version 13-Human-List-EN (1).pdf downloaded from https://www.qiagen.com/us/resources/download.aspx?id=a1c123d9-fdb8-4fc7-b18b-c9782baec931&lang=en on December 22, 2020 (submitted and made of record in the Office Action filed December 31, 2020).
Regarding red blood cells (RBCs), Leuenberger teaches:
Blood Donation and Reinfusion - One full bag of blood (approximately 500 mL) was removed from each volunteer using international standard methods of transfusion medicine. The volume of packed red blood cells (RBCs) in the blood bag after processing and isolation was approximately 280 mL, with a hematocrit of 53–60%. During the preparation of packed RBCs, leukocytes were removed from whole blood by centrifugation and application of leukocyte filters. PAGGS-M was used as the storage solution. The RBCs were stored at 4ºC in temperature-regulated refrigerators until reinfusion; and 

Our results were derived from whole blood samples at time points within hours and days after transfusion, when an adequate mixture of RBCs coming from the stored blood bag (280 mL packed RBCs, approximately 5-7% of total blood volume) and natural RBCs can be expected.

Regarding, stored samples versus fresh samples, Leuenberger teaches measurements of miRNA levels at various time points including, (D-1) (one day before blood reinfusion) and (D+1) (one day after blood transfusion/intervention).  The Examiner is interpreting D-1 as a fresh sample and D+1 or any point after D+1 to be a stored sample.  For further explanation, see Leuenberger’s study design at Figure 1.
Before the effective filing date of the claimed invention, new biomarkers for autologous blood transfusion were being discovered as an effective means to detect doping in sports.  There was a desire to design methods of detecting autologous blood 
A person of ordinary skill in the art would have expected reasonable success of measuring miRNAs in red blood cells for the detection of autologous blood transfusion since Leuenberger teaches that their results were derived from whole blood samples at time points within hours and days after transfusion, when an adequate mixture of RBCs coming from the stored blood bag (280 mL packed RBCs, approximately 5-7% of total blood volume) and natural RBCs can and would be expected.
The teachings of Leuenberger represents an exact blueprint of how to successfully carry out the instant methods as claimed.  For the reasons outlined above, before the effective filing date of the claimed invention, the invention would have been prima facie obvious.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635